 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                    DISTRICT OF NEVADA
 6                                                ***
                                                             Case No.2:16-cv-02272-RFB-NJK
 7   JASON ARTHUR ALTHEIDE,
             Plaintiff,                                         ORDER TO PRODUCE
 8   v.                                                      JASON ARTHUR ALTHEIDE,
 9                                                           #1169889
     THOMAS KLENCZAR; DAVID
10   BORUCHOWITZ; MIKE GRAY; HARRY
     MEANS; SHARON WEHRLY,
11                          Defendants.
12
13         TO:     MONICA NAVARRO, NEVADA DEPARTMENT OF CORRECTIONS; and
           TO:     BRIAN E. WILLIAMS, SR., HIGH DESERT STATE PRISON, INDIAN
14
                   SPRINGS, NV
15                 UNITED STATES MARSHAL FOR THE DISTRICT OF
                   NEVADA AND ANY OTHER UNITED STATES MARSHAL
16
17           THE COURT HEREBY FINDS that JASON ARTHUR ALTHEIDE,
18   #1169889, is presently in custody of the Nevada Department of Corrections, located at
19   High Desert State Prison, Indian Springs, Nevada.
20           IT IS HEREBY ORDERED that the Warden of High Desert State Prison, or his designee,
21   shall transport and produce JASON ARTHUR ALTHEIDE, #1169889, to the Lloyd D.
22   George United States Courthouse, 333 Las Vegas Boulevard, South, in LV Courtroom 7C, Las
23   Vegas, Nevada, on or about October 2, 2019, at the hour of 1:00 p.m., to attend a hearing in
24
     the instant matter, and arrange for his appearance on said date as may be ordered and directed
25
     by the Court entitled above, until the said JASON ARTHUR ALTHEIDE, #1169889, is
26
     released and discharged by the said Court; and that the said JASON ARTHUR ALTHEIDE,
27
     ///
28
     ///
 1   #1169889, shall thereafter be returned to the custody of the Warden, High Desert State
 2   Prison, Indian Springs, NV, under safe and secure conduct.
 3
 4          DATED this 19th day of September, 2019.
 5                                               _________________________________
                                                 RICHARD F. BOULWARE, II
 6
                                                 UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               Page 2 of 2
